COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       West Loop Hospitality, LLC, and Jetall Companies, Inc. v. Houston
                           Galleria Lodging Associates, LLC

Appellate case number:     01-19-00885-CV

Trial court case number: 2013-63613

Trial court:               55th District Court of Harris County

        Appellees/cross-appellants, Houston Galleria Lodging Associates, LLC, Raymond
Management Company, Inc., the Estate of C.J. Raymond, and Barry Perkel have filed a motion
requesting that the parties to this appeal be provided with a briefing schedule modifying the
scheduled provided by the Texas Rules of Appellate Procedure. Appellees/cross-appellants state
in the motion that the parties seeking the requested relief made reasonable attempts to confer with
appellants/cross-appellees, West Loop Hospitality, LLC, Jetall Companies, Inc., and Ali Choudhri,
but received no response indicating agreement or opposition to the relief sought by the motion.
       The motion is GRANTED. The briefing schedule will be set out as follows:
       Each appellant/cross-appellee, West Loop Hospitality, LLC, Jetall Companies, Inc., and
Ali Choudhri, respective appellant’s brief is due March 11, 2020 with a maximum word limit of
15,000 words if computer-generated, and 50 pages if not.
        Each appellee/cross-appellant, Houston Galleria Lodging Associates, LLC, Raymond
Management Company, Inc., the Estate of C.J. Raymond, and Barry Perkel may file a combined
appellee/cross-appellant’s brief, due 30 days after the filing of appellants’ briefs. Each such brief
filed by an appellee/cross-appellant is limited to 25,000 words if computer-generated, and 80 pages
if not.
       Each appellant/cross-appellee may file a combined reply brief/cross-appellee’s brief, due
30 days after the filing of appellee/cross-appellant’s briefs. Each such brief filed by an
appellant/cross-appellee is limited to 17,500 words if computer-generated, and 55 pages if not.
       Each appellee/cross-appellant may file a reply brief, due 20 days after the filing
appellant/cross-appellee’s reply briefs/cross-appellee’s briefs, with a maximum word limit of
7,500 words if computer-generated, and 25 pages if not.
      Further, the aggregate of all briefs filed by any party shall not exceed 33,000 words if
computer-generated, or 105 pages if not.
      It is so ORDERED.

Judge’s signature: _____/s/ Evelyn V. Keyes____
                    Acting individually  Acting for the Court


Date: ___March 5, 2020____